                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE


DIVERSE MEDICAL                             )
MANAGEMENT, INC.; AND AZZAM                 )
MEDICAL SERVICES, LLC,                      )
                                            )
           Plaintiffs,                      )
                                            )
v.                                          )       Case No: 19-CV-00046
                                            )       JURY DEMAND
PLATINUM GROUP USA, INC.;                   )
AMER RUSTOM; THE THIRD                      )
FRIDAY TOTAL RETURN FUND, L.P.,             )
MICHAEL LEWITT, AMERICORE                   )
HEALTH, LLC, GRANT WHITE, AND               )
JAMES B. BIDEN,                             )
                                            )
           Defendants.                      )
                                            )
__________________________________          )
                                            )
PLATINUM GROUP USA, INC.; AND               )
THE THIRD FRIDAY TOTAL                      )
RETURN FUND, L.P.,                          )
                                            )
Counter-Plaintiffs,                         )
                                            )
v.                                          )
                                            )
DIVERSE MEDICAL MANAGEMENT,                 )
INC.; MICHAEL FREY; NATALIE                 )
FREY; AND MOHANNAD AZZAM,                   )
                                            )
Counter-Defendants                          )


                         MOTION FOR JURISDICTIONAL DISCOVERY


           Plaintiffs and Counterclaim Defendants Diverse Medical Management, Inc. and Azzam

Medical Services, LLC, by and through their attorneys, respectfully submit this Motion for



02542262                                        1
Jurisdictional Discovery. Defendants1 have alleged that certain unnamed limited partners of The

Third Friday Fund, L.P. are Tennessee residents. Due to the vagueness of Defendants’ factual

assertions found in a skeletal self-interested declaration, coupled with the utmost importance of

this issue, the Court should in its discretion permit limited jurisdictional discovery.2

           A district court has “wide discretion to allow affidavits, documents and even a limited

evidentiary hearing to resolve disputed jurisdictional facts.” Ohio Nat. Life Ins. Co. v. United

States, 922 F.2d 320, 325 (6th Cir.1990) (citations omitted). “When a challenge is to the actual

subject matter jurisdiction of the court, as opposed to the sufficiency of the allegation of subject

matter jurisdiction in the complaint which may be cured by an amendment to the pleading, the

district court has the power to resolve any factual dispute regarding the existence of subject matter

jurisdiction.” Gould, Inc. v. Pechiney Ugine Kuhlmann, 853 F.2d 445, 451 (6th Cir. 1988) (citing

Rogers v. Stratton Indus., 798 F.2d 913, 915 (6th Cir.1986). “The Sixth Circuit Court of Appeals

has ‘stress[ed] that a party must be given an ample opportunity to secure and present evidence

relevant to the existence of jurisdiction.’” C.B. Fleet Co., Inc. v. Colony Specialty Ins. Co., No.

1:11-CV-0375, 2011 WL 13131001, at *2 (N.D. Ohio May 10, 2011) (quoting Gould, 853 F.2d at

451); see Lovitz v. Daimler N. Am. Corp., No. 1:08-CV-629, 2009 WL 10723039, at *1 (N.D. Ohio

Aug. 17, 2009) (ruling on Rule 12(b)(1) motion following “court ordered jurisdictional discovery

in this case to determine whether the members of any LLC or partnership with an ownership

interest in the defendant LLCs is a citizen of Ohio for diversity purposes.”)




1
 The use of “Defendants” in this Reply only refers to the defendants for whom counsel has appeared, i.e., all
Defendants except Americore Health, LLC, and Grant White.
2
 Plaintiffs requested this jurisdictional information informally from Defendants on September 11, 2019, but have not
yet received a response, one way or another.


02542262                                                 2
           The specific facts and posture of the instant case make jurisdictional discovery appropriate.

As laid out in the Plaintiffs’ contemporaneously-filed Reply in Furtherance of Motion to Enjoin,

Defendants’ counsel had multiple opportunities before now to raise the alleged lack of diversity

with Plaintiffs’ counsel.3 They chose not to do so, perhaps for tactical reasons.

           More importantly, the vague and carefully-worded declaration of Michael Lewitt fails to

provide sufficient information to allow Plaintiffs and the Court to evaluate Defendants’ claimed

lack of diversity. The Lewitt Declaration states:

                  4.     I have personal knowledge that three of the limited partners
                  of the Third Friday Fund are citizens of the State of Tennessee.
                  Specifically, Third Friday Fund has limited partners who are located
                  in and are citizens of Knoxville, Dickson, and Louisville,
                  Tennessee.

                  5.      Third Friday Fund has had limited partners who are citizens
                  of the State of Tennessee beginning no later than in or about 2013
                  through the present.

(Lewitt Decl., Doc. No. 32-1.)

           Essentially, Defendants assert that Third Friday Fund presently has limited partners who

are residents of Tennessee, and had (presumably other) Tennessee limited partners beginning in

2013. (Id.) The carefully-worded “through the present” is subject to multiple interpretations.

What the Lewitt Declaration fails to do is affirmatively identify limited partners of Third Friday

Fund who were citizens of Tennessee on the date of filing this lawsuit.

           Plaintiffs would be remiss if they did not highlight the identity of the declarant. Michael

Lewitt is personally a defendant in this action, accused of fraud and conspiracy. (See Am. Compl,

Doc. No. 8.) In response to a standard litigation hold letter, Mr. Lewitt sent a series of concerning

communications to Plaintiffs’ owners and attorney. (See id ¶¶ 83-92.) In light of this and—more


3
 The identity of Third Friday Fund’s limited partners, of course, is not publicly available, and Plaintiffs had no other
mechanism to obtain it before filing.

02542262                                                   3
importantly—in light of his unavoidable self-interest, the ambiguous assertions in Mr. Lewitt’s

declaration demand limited further inquiry.

           As a result, Plaintiffs seek jurisdictional discovery as to each limited partner who Third

Friday alleges is a citizen of Tennessee, restricted to the following subjects:

           1. name of the limited partner;

           2. whether the limited partner is an individual, trust or other entity and, if so, identify and
              describe it (e.g. if the limited partner is an entity, provide the name of the entity, the
              type of entity and the address of its principal place of business; and, if it is a trust,
              provide the name of the trust, the name of the trust trustee, the situs of the trust and
              under what law is it governed);

           3. home address of each limited partner of the business address if the limited partner is a
              trust or an entity;

           4. date the limited partner became a limited partner in Third Friday Fund;

           5. whether the limited partner currently is a limited partner; and

           6. describe the limited partner’s ownership interest in Third Friday Fund (e.g. whether the
              limited partner has a direct ownership interest in Third Friday Fund or an indirect
              ownership interest whereby the limited partner’s interest involves a trust or an entity).

           Whether this additional information is provided in response to Plaintiffs’ informal requests4

or in response to Plaintiffs’ jurisdictional discovery makes no difference to Plaintiffs. A proper

and expedient resolution is of the utmost importance.




4
 A copy of the letter requesting this information is attached as Exhibit 1 to Plaintiffs’ Reply in Furtherance of
Motion to Enjoin. Defendants have not yet responded to that letter.

02542262                                                   4
                                                    Respectfully submitted,




                                                    /s/ Robert A. Peal
                                                    Robert A. Peal
                                                    Mark W. Lenihan
                                                    SIMS|FUNK, PLC
                                                    3322 West End Avenue, Suite #200
                                                    Nashville, Tennessee 37203
                                                    (615) 292-9335
                                                    rpeal@simsfunk.com
                                                    mlenihan@simsfunk.com

                                                    Counsel for Plaintiffs


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing was served on the following
via email and/or the Court’s CM/ECF system:

J Scott Hickman
Lee Webb Campbell , II
Sherrard Roe Voigt & Harbison, PLC
150 3rd Avenue South
Suite 1100
Nashville, TN 37201
615-742-4200
Fax: 615-742-4539
shickman@sherrardroe.com
wcampbell@srvhlaw.com

George R Mesires
Joan A Akalaonu
Faegre Baker Daniels LLP (IL)
311 South Wacker Drive, Suite 4300
Chicago, IL 60606
312-356-5101
george.mesires@faegrebd.com
joan.akalaonu@faegrebd.com

Yasmin N Best
Faegre Baker Daniels LLP (CA)
11766 Wilshire Blvd, Ste 750

02542262                                        5
Los Angeles, CA 90025
yasmin.best@faegrebd.com

Michael Lewitt
Manager, Third Friday GP, LLC
85 N. Congress Avenue
Delray Beach, Florida 33445
mlewitt@thecreditstrategist.com

           And on the following via Certified Mail and U.S. Mail:

Americore Health LLC
c/o Juan Ruiz
3048 SW 129 Terrace
Miramar, FL 33027


on this the 13th day of September, 2019.
                                                      /s/ Robert A. Peal




02542262                                          6
